As filed with the Securities and Exchange Commission on December 20, 2007 File No. 33-81396 File No. 811-08614 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 25 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 26 [X] (Check Appropriate Box or Boxes) BRANDES INVESTMENT TRUST (formerly Brandes International Fund) (Exact Name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 500 San Diego, California 92130 (Address of Principal Executive Office) (619) 755-0239 (Registrant's Telephone Number, Including Area Code) MICHAEL GLAZER c/o Paul, Hastings, Janofsky & Walker, LLP 515 South Flower Street Los Angeles, California 90071 (Name and Address of Agent for Service) It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to Rule 485(b) [] on (date) pursuant to Rule 485(b) [] 60 days after filing pursuant to Rule 485(a)(1) [] on (date) pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [X] on December 26, 2007 pursuant to Rule 485(a)(2) If appropriate check this box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BRANDES BRANDES INSTITUTIONAL CORE PLUS FIXED INCOME FUND BRANDES INSTITUTIONAL ENHANCED INCOME FUND Prospectus December 26, 2007 As with all mutual funds, the Securities and Exchange Commission does not guarantee that the information in this prospectus is accurate or complete, nor has it judged this fund for investment merit.It is a criminal offense to state otherwise. BRANDES INSTITUTIONAL CORE PLUS FIXED INCOME FUND BRANDES INSTITUTIONAL ENHANCED INCOME FUND This important section summarizes the Funds’ investments, risks, and fees. RISK RETURN SUMMARY AND FUND EXPENSES 3 This section provides details about the Funds’ fees and expenses. FEES AND EXPENSES 10 This section provides information about the prior performance of accounts managed by the Advisor with investment objectives, policies and strategies similar to the Funds. PRIOR PERFORMANCE OF THE ADVISOR 12 This section provides details about the Funds’ investment strategies and risks. INVESTMENT OBJECTIVES, POLICIES AND RISKS Investment Policies Main Risks Short-Term Investments Other Investment Techniques and Restrictions Portfolio Holdings 14 14 16 16 16 16 Review this section for information about the organizations and people who oversee the Funds. FUND MANAGEMENT The Investment Advisor Portfolio Managers Other Service Providers 19 19 19 23 This section explains how shares are valued, how to purchase and sell shares, and payments of dividends and distributions. SHAREHOLDER INFORMATION Pricing of Fund Shares Purchasing and Adding to Your Shares Exchanging Your Shares Selling Your Shares Policy on Disruptive Trading Fair Value Pricing Shareholder Service Plan Distribution Plan Dividends, Distributions and Tax Status 23 23 23 26 26 28 29 29 29 30 Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 30 PRIVACY NOTICE 32 This section summarizes the ratings used by the major credit rating agencies. APPENDIX A: Summary of CreditRatings A-1 RISK/RETURN SUMMARY AND FUND EXPENSES CORE PLUS FIXED INCOME FUND Investment Objective: Brandes Core Plus Fixed Income Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies: The Fund actively manages a diversified portfolio comprised primarily of debt securities. These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities. Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a security, relying on present day pricing information, roll-down analysis, comparisons of a security’s yield with yields offered by other securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s Investor Service, Inc. (“Moody’s”), Standard & Poor’s Corporation (“Standard & Poor’s”), or Fitch Ratings, Ltd. (“Fitch”), or any security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s total assets must be investment grade, measured at the time of purchase. Non-investment grade securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers U.S. Aggregate Index. -3- The Fund will invest predominantly in dollar-denominated debt obligations.However, the Fund may invest up to 25% of its total fixed income assets in non-U.S. dollar securities measured at the time of purchase, and may engage in currency hedging.The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Principal Investment Risks: Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments. As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. -4- Who May Want to Invest? Shares of the Fund may be purchased by institutional investors, including employee benefit plans, foundations, endowments, corporate and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor, and certain investment advisors or financial planners and their clients. Consider investing in the Fund if you: ·want regular income with potential returns in excess of the returns of the Lehman Brothers U.S.Aggregate Index ·want professional portfolio management ·are investing for long-term goals The Fund is not appropriate for anyone seeking: ·a short-term investment Minimum initial investment:$5,000,000 (subject to waiver by the Distributor for certain institutional and other investors) See “Shareholder Information” on page23 for additional information. -5- BRANDES INSTITUTIONAL ENHANCED INCOME FUND Investment Objective: Brandes Institutional Enhanced Income Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies: The Fund actively manages a diversified portfolio comprised approximately 70% of debt securities and 30% of equity securities. Its debt obligations include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.Its equity securities include common and preferred stocks of U.S. and foreign companies and securities convertible into such stocks. The Advisor generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach debt security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a debt security, relying on present day pricing information, roll-down analysis, comparisons of a debt security’s yield with yields offered by other debt securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade debt securities and non-investment grade debt securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any debt security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any debt security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s total assets must be investment grade, measured at the time of purchase. Non-investment grade debt securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers Aggregate Index. -6- The Fund’s equity investments are generally issued by U.S. and foreign companies whose market capitalizations (market value of publicly traded securities) rank in the top 250 companies worldwide. The Advisor generally uses the principles of value investing in selecting equity securities for the Fund’s portfolio.Applying this philosophy, the Advisor views stocks as small pieces of businesses for sale. It seeks to purchase a diversified group of these businesses when they are undervalued at prices its research indicates are well below their true long-term, or intrinsic, values. By purchasing equity securities whose current prices it believes are considerably below their intrinsic values, the Advisor believes it can buy not only a possible margin-of-safety against price declines, but also an attractive opportunity for profit over the business cycle. The Fund’s portfolio is not subject to any specific geographic diversification requirements.Countries in which the Fund may invest include the United States and the nations of Europe, North and South America, Australia, Africa and Asia.Generally no more than 10% of the value of the Fund’s total equity assets, measured at the time of purchase, may be invested in equity securities of companies located in emerging securities markets throughout the world.The Fund may invest up to 25% of its total fixed income assets measured at the time of purchase in non-U.S. dollar securities, and may engage in currency hedging. The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Principal Investment Risks: Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments. The income on and values of the Fund’s fixed income investments will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the average portfolio maturity of the Fund’s fixed income portfolio and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any fixed income security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. -7- Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. The values of the Fund’s equity investments will fluctuate in response to the activities of individual companies and general stock market and economic conditions.The values of the Fund’s convertible securities are also affected by interest rates; if rates rise, the values of convertible securities may fall. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. The Fund’s use of derivative instruments, such as options contracts, futures contracts or swap agreements, involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. -8- Who May Want to Invest? Shares of the Fund may be purchased by or on behalf of institutional investors, including employee benefit plans, foundations, endowments, corporate and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor, and certain investment advisors or financial planners and their clients. Consider investing in the Fund if you: ·want regular income with potential capital appreciation through limited exposure to equities worldwide ·want professional portfolio management ·are investing for long-term goals The Fund is not appropriate for anyone seeking: ·safety of principal ·a short-term investment Minimum initial investment:$5,000,000 (subject to waiver by the Distributor for certain institutional and other investors) See “Shareholder Information” on page23for additional information. -9- FEES AND EXPENSES Because the Funds are new, they do not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Funds have been in operation for one calendar year. Fees and Expenses The Funds have three classes of shares – Class I shares for institutional investors, Class E shares which pay service fees to intermediaries providing non-distribution services to their clients who own shares of the Funds, and Class S shares which pay intermediaries fees for providing distribution and non-distribution services to their clients who own shares of the Funds.Class S shares are not currently being sold. As an investor in a Fund, you will pay the following fees and expenses based on an estimate of the Fund’s first fiscal period.Annual Fund operating expenses are paid out of Fund assets and are reflected in its share price.If you purchase shares though a bank, broker or other investment representative, they may charge you an account-level fee for additional services provided to you in connection with your investment in the Fund. Shareholder Fees (fees paid directly from your investment) Core Plus Fund Enhanced Income Fund Class I Class E Class S Class I Class E Class S Maximum Sales Charge (Load) Imposed on Purchases None None None None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None None None Maximum Contingent Deferred Sales Charge None None None None None None Redemption Fee None None None None None None -10- Annual Fund Operating Expenses* (fees paid from Fund assets) Management fees 0.35% 0.35% 0.35% 0.40% 0.40% 0.40% Distribution (rule 12b-1) fees 0.00% 0.00% 0.25% 0.00% 0.00% 0.25% Other expenses Shareholder service fees 0.05% 0.25% 0.25% 0.05% 0.25% 0.25% Other expenses 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% Total Other expenses 0.20% 0.40% 0.40% 0.20% 0.40% 0.40% Total annual Fund operating expenses 0.55% 0.75% 1.00% 0.60% 0.80% 1.05% Fee waiver/expense reimbursement (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) (0.05%) Net annual Fund operating expenses 0.50% 0.70% 0.95% 0.55% 0.75% 1.00% *The Advisor has agreed with Brandes Investment Trust to limit each Fund’s Class I, Class E and Class S annual operating expenses, including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2008: Core Plus Fund 0.50%, 0.70% and 0.95%, respectively; Enhanced Income Fund – 0.55%, 0.75%, and 1.00%, respectively. Use the following tables to compare fees and expenses of the Funds with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: · $10,000 investment in the Fund · 5% annual return · all distributions are reinvested · redemption at the end of each period · no changes in the Fund’s operating expenses · reimbursement of fees and expenses as indicated above Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Examples 1 Year 3 Years Core Plus Fund – Class I $51 $171 Core Plus Fund – Class E $72 $235 Core Plus Fund – Class S $97 $313 Enhanced Income Fund – Class I $56 $187 Enhanced Income Fund – Class E $77 $250 Enhanced Income Fund – Class S $102 $329 -11- PRIOR PERFORMANCE OF CORE PLUS ACCOUNTS The following tables set forth composite performance data relating to the historical performance of private accounts managed by the Advisor that have investment objectives, policies, strategies and risks substantially similar to those of the Core Plus Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against specified market indices and does not represent the performance of the Funds.Investors should not consider this performance data as an indication of future performance of the Funds or of the Advisor. The composite performance data shown below were calculated in accordance with Global Investment Performance Standards (“GIPS”™)*.The composite includes all actual, fee-paying and non-fee-paying, fully discretionary private accounts (other than “wrap fee” program accounts) with assets of $1 million or more managed for at least one month by the Advisor (as well as one pooled account in each composite which was fully funded at inception) for the periods indicated below that have investment objectives, policies, strategies and risks substantially similar to those of the Core Plus Fund.Cash and equivalents are included in the performance returns. All returns presented were calculated on a time-weighted and asset-weighted total return basis, including reinvestment of all dividends, interest and income, and realized and unrealized gains and losses. Gross returns do not give effect to investment advisory fees, which would reduce such returns.Net returns are net of assumed Class I general fund operating expenses of 0.50% of average daily net assets.All returns are net of brokerage commissions, execution costs and any applicable foreign withholding taxes, without provision for federal or state income taxes (if any). The private accounts that are included in the composite are not subject to the same types of expenses to which the Core Plus Fund is subject, nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act or Subchapter M of the Internal Revenue Code.Consequently, the performance results for the composite could have been adversely affected if the private accounts included in the composite had been regulated as investment companies under the federal securities laws. GIPS standards for the calculation of total return differ from the standards required by the Securities and Exchange Commission for calculation of average annual total return.Investors should be aware that the use of a methodology different from that used below to calculate performance could result in different performance data. *GIPS is a set of standards promulgated by the CFA Institute, a global non-profit membership and education organization that, among other things, has formulated a set of performance presentation standards for investment advisers. The GIPS performance presentation standards are intended to promote full and fair presentations by investment advisers of their performance results, and ensure uniformity in reporting so that performance results of investment advisers are directly comparable.The CFA Institute has not been involved in the preparation or review of this information in this prospectus. -12- Core Plus Fixed Income Composite Quarterly Returns Brandes Core Plus Fixed Income Composite Accounts Lehman Brothers U.S. Aggregate Index1 Year 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD #Accts $mil YTD 2007 NET 1.59% -0.63% 1.47% N/A 2.43% 13 178.0 3.85% GROSS 1.72 -0.51 1.59 N/A 2.82 2006 NET 0.69 0.41 3.76 2.28% 7.29 4 36.1 4.33 GROSS 0.81 0.54 3.89 2.41 7.83 2005 NET -0.20 3.09 -0.02 0.34 3.21 2 24.2 2.43 GROSS -0.08 3.22 0.10 0.50 3.76 2004 NET 2.57 -1.28 3.62 2.04 7.07 2 23.4 4.34 GROSS 2.70 -1.16 3.75 2.16 7.60 2003 NET 2.41 7.30 1.24 2.23 13.73 1 4.9 4.10 GROSS 2.54 7.44 1.37 2.35 14.30 2002 NET -0.64 1.35 2.52 2.60 5.92 1 7.3 10.25 GROSS -0.52 1.48 2.65 2.73 6.45 2001 NET 3.44 0.75 3.59 0.58 8.60 1 6.9 8.44 GROSS 3.57 0.88 3.72 0.71 9.14 2000 NET 2.14 1.84 2.87 2.68 9.88 1 5.4 11.63 GROSS 2.27 1.97 3.00 2.81 10.43 Core Plus Fixed Income Composite Annualized Returns Periods Ending September 30, 2007 Since Inception (6/30/00) 7 Years 5 Years 3 Years 1 Year NET Brandes Core Plus Fixed Income Composite Accounts 7.40% 7.24% 7.22% 4.99% 4.77% Lehman Brothers U.S. Aggregate Index1 6.21% 5.98% 4.13% 3.86% 5.12% Relative Performance 1.19% 1.26% 3.09% 1.13% -0.35% GROSS Brandes Core Plus Fixed Income Composite Accounts 7.94% 7.78% 7.76% 5.53% 5.29% Lehman Brothers U.S. Aggregate Index1 6.21% 5.98% 4.13% 3.86% 5.12% Relative Performance 1.73% 1.80% 3.63% 1.67% 0.17% 1The Lehman Brothers U.S. Aggregate Index is an unmanaged index consisting of more than 5,000 taxable U.S. government, investment-grade corporate and mortgage backed securities.Securities must be dollar-denominated. public issues with at least $250 million par amount outstanding.Securities must be rated investment grade (Baa3 or better).For purposes of inclusion in the Index, securities are deemed by Lehman Brothers to be investment grade if a majority of the ratings assigned (if any) by Moody’s, Standard & Poor’s, and Fitch are BBB- (or its equivalent) or higher.The Index does not reflect the deduction of fees and expenses associated with a mutual fund. -13- INVESTMENT OBJECTIVES, POLICIES AND RISKS The Funds’ investment objectives are indicated under “Risk/Return Summary and Fund Expenses” above.The Funds seek to maximize total return, consisting of both current income and capital appreciation. Debt Securities Both the Enhanced Income Fund and the Core Plus Fund invest primarily in debt securities.Generally, substantially all of the Core Plus Fund’s assets and approximately 70% of the Enhanced Income Fund’s assets are invested in such securities.While the Advisor has some flexibility to vary this percentage for the Enhanced Income Fund, and the ratio may be impacted by market price action and allocations to cash and cash equivalents, the debt portion of the Enhanced Income Fund portfolio is likely to remain in the 60% - 80% range; the specific percentage will vary within such range from time to time when the Advisor believes favorable investment opportunities warrant differing allocations. The Advisor will generally use the principles of value investing to analyze and select debt securities for each Fund’s investment portfolio. These principles direct the value investor to examine quantitatively the fundamental credit quality of the issuer rather than be distracted by secondary, shorter term factors. As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, and debt-to-EBITDA ratio in evaluating the securities of a particular issuer. The Advisor does not include formal consideration of general economic scenarios in its investment process, nor does it attempt to predict short-term movements of interest rates. The Funds invest in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach security’s intrinsic value. The assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Fund may also employ other types of analysis in assessing the attractiveness of a security, relying upon present day pricing information, quantitative cash flow valuation techniques, financial statement and collateral analysis, and actual and projected ratings in determining if a given security is attractively priced. Although each Fund uses an Index as its benchmark, sector, industry, and issuer weightings in the Fund can vary materially from the Index from time to time. Each Fund invests in a diversified portfolio (generally approximately 60-150 positions) of debt securities.These include debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed and asset-backed debt securities.Each Fund limits its exposure to any single issuer of a security to 5% of the Fund’s total fixed income assets, cash and cash equivalents measured at the time of purchase – except that there is no limit on U.S. Treasury obligations and a limit of 30% of total Fund assets on the direct obligations of any single U.S. agency.In addition, the Enhanced Income Fund’s investment in each of mortgage-backed securities, asset-backed securities and corporate debt obligations is limited to 60% of its total fixed income assets measured at the time of purchase. -14- Each Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s total assets must be investment grade, measured at the time of purchase. Non-investment grade securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Each Fund may invest in debt instruments of any maturity.The Adviser uses a modified duration measure (“duration”) to approximate the sensitivity of a security’s price to changes in interest rates.The average portfolio duration of each Fund typically will vary, but under normal market conditions the Advisor will seek to constrain the average to a range 10% above or below the duration of the Fund’s benchmark Index.The longer a security’s duration, the more sensitive it will be to changes in interest rates.Similarly, a portfolio with a longer average portfolio duration will be more sensitive to changes in interest rates than a portfolio with a shorter average portfolio duration. Each Fund may invest up to 25% of its total fixed income assets in non-U.S. dollar securities.Each Fund will invest in new issue, mortgage-backed securities on a "when issued" basis (known as "TBA securities").An investment in a TBA security represents a commitment by the investor to accept delivery of mortgage-backed securities at a later date, usually one or two months afterinvestment, upon which the investment is settled. Under normal circumstances, the investment never settles.Rather, in the month of settlement, the commitment to accept delivery is "rolled" forward to a subsequent month.This rolling activity is accounted for as a sale of the original TBA security anda purchase of a new TBA security. Equity Securities The Enhanced Income Fund normally invests approximately 30% of its assets in equity securities.While the Advisor has some flexibility to vary this proportion, and market price action may also impact the ratio, the equity portion of the Fund is likely to remain in the range of 25% to 35% of its total assets.Equity securities include common stocks, preferred stocks and securities convertible into such stocks. The Fund’s equity investments are generally issued by U.S. and foreign companies whose market capitalizations (market value of publicly traded securities) rank in the top 250 companies worldwide (as of October 31, 2007, market capitalizations in excess of $33.7 billion). The Fund’s portfolio is not subject to any specific geographic diversification requirements.Countries in which the Fund may invest include the United States and the nations of Europe, North and South America, Australia, Africa and Asia.Generally no more than 10% of the value of the Fund’s total equity assets measured at the time of purchase, may be invested in equity securities of companies located in emerging securities markets throughout the world.With respect to Fund investments in any particular country or industry, the Fund may typically invest its equity component up to the greater of either (a) 35% in any particular country or industry at the time of purchase, or (b) 200% of the weighting of such country or industry as represented in the S&P/Citigroup World $25 Billion+ Index at the time of purchase. The Advisor selects stocks for the Fund based on their individual merits and not their geographic locations.In selecting foreign securities, the Advisor does not attempt to match the security allocations of foreign stock market indices.Therefore, the Fund’s country weightings may differ significantly from country weightings found in published foreign stock indices.For example, the Advisor may decide not to invest the Fund’s equity assets in a country whose stock market, at the time, comprises a large portion of a published foreign sock market index.At the same time, the Advisor may invest the Fund’s assets in countries whose representation in the index is small or non-existent. The Advisor uses the Graham and Dodd Value Investing approach as introduced in the classic book Security Analysis.Applying this philosophy, the Advisor views stocks as small pieces of businesses for sale.It seeks to purchase a diversified group of these business when they are undervalued – at prices its research indicates are well below their true long-term, or intrinsic, values.By purchasing stocks whose current prices it believes are considerably below their intrinsic values, the Advisor believes it can buy not only a possible margin-of-safety against price declines, but also an attractive opportunity for profit over the business cycle. -15- Derivative Instruments Each Fund may, but is not required to, use derivative instruments for risk management purposes or otherwise as part of its investment strategies.Generally, derivatives are financial contracts the value of which depends on, or is derived from, the value of an underlying asset, reference rate or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, commodities, and related indexes.Examples of derivative instruments include options contracts, futures contracts, options on futures contracts and swap agreements (including, but not limited to, credit default swaps).A Fund typically will use derivatives as a substitute for taking a position in the underlying asset or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk or currency risk.The Advisor may decide not to employ any of these strategies and there is no assurance that any derivatives strategy used by either Fund will succeed. Short-Term Investments Each Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which in the Advisor’s discretion require investments inconsistent with the Fund’s principal investment strategies.As a result of taking such temporary defensive positions, the Funds may not achieve their investment objective. Other Investment Techniques and Restrictions The Funds will use certain other investment techniques, and has adopted certain investment restrictions, which are described in the SAI.Like a Fund’s investment objective, certain of these investment restrictions are fundamental and may be changed only by a majority vote of the Fund’s outstanding shares. Sale of Securities A Fund will typically sell a portfolio security when the Advisor’s research process identified a significantly better investment opportunity.A Fund may also sell certain portfolio securities from time to time in order to adjust the average maturity, duration or yield of the fixed income portfolio of the Fund.At the time of purchase the Advisor generally intends to hold securities for a period of two to five years, but actual holding periods for individual securities can be significantly less than two years.If a Fund has “when issued” activity, its portfolio turnover will typically be 200%-600% per year; excluding rolling activity, the turnover will typically be 50%-100% per year. Portfolio Holdings A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Fund’s Statement of Additional Information. The most recent information about a Fund’s portfolio holdings can be found in its annual or semi-annual or quarterly shareholder report.For information about receiving this report, see the back cover. Main Risks The Advisor will apply the investment techniques described above in making investment decisions for the Funds, but there can be no guarantee that these will produce the desired results.The value of your investment in each Fund will fluctuate, which means you could lose money.You should consider an investment in either Fund as a long-term investment. -16- Interest Rates Risk The income generated by debt securities owned by a Fund will be affected by changing interest rates.In addition, as interest rates rise the values of fixed income securities held by a Fund are likely to decrease.Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations.Falling interest rates may cause an issuer to redeem or “call” a security before its stated maturity, which may result in a Fund having to reinvest the proceeds in lower yielding securities. Credit Risk Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by a Fund may decline in response to adverse developments with respect to the issuer.In addition, a Fund could lose money if the issuer or guarantor of a fixed income security is unable or unwilling to make timely principal and interest payments or to otherwise honor its obligations. Liquidity Risk Liquidity risk exists when particular investments are difficult to purchase or sell. A Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price. Investments in foreign securities, derivatives (e.g. options on securities, securities indexes, and foreign currencies) and securities with substantial market or credit risk tend to have the greatest exposure to liquidity risk. High Yield Risk As a result of its investments in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”), a Fund may be subject to greater levels of interest rate, credit and liquidity risk than portfolios that do not invest in such securities. High yield securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments.In addition, an economic downturn or period of rising interest rates could adversely affect the market for high yield securities and reduce a Fund’s ability to sell its high yield securities. If the issuer of a security is in default with respect to interest payments or principal payments, a Fund may lose its entire investment in the security. Mortgage Risk Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates.As a result, when holding mortgage-related securities in a period of rising interest rates, a Fund may exhibit additional volatility.In addition, mortgage-related securities are subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund because it will have to reinvest that money at the lower prevailing interest rates. Equity Securities The values of equity securities fluctuate in response to the activities of individual companies and general stock market and economic conditions, and stock prices may go down over short or even extended periods.Stocks are more volatile – likely to go up or down in price, sometimes suddenly – and are riskier than some other forms of investment, such as short-term high grade fixed income securities.“Value” equity securities can underperform the stock market as a whole and other types of equity securities.Such securities can continue to be undervalued by the market for long periods of time and may never realize the full value anticipated by the Advisor. -17- Risks of International Investing Investments in foreign securities involve special risks.Investments in securities issued by entities outside the United States may be affected by conditions affecting local or regional political, social or economic instability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices.Because each Fund may invest in securities payable in foreign (non-U.S.) currencies, it is also subject to the risk that those currencies will decline in value relative to the U.S. dollar, thus reducing the Fund’s return. Emerging Markets and Related Risks Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar. The economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the U.S. Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in come markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which a Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause a Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Funds’ incurring additional costs and delays in the transportation and custody of such securities. Derivative Risks A Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, and credit risk.They also involve the risk of mispricing or improper valuation, risks inherent to fluctuating markets, portfolio management risks, the risk of imperfect documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.When investing in a derivative instrument, a Fund could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that a Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.In addition, a Fund’s use of derivatives may increase the taxes payable by shareholders. -18- FUND MANAGEMENT Each Fund is a series of Brandes Investment Trust, a Delaware statutory trust (the “Trust”).The Board of Trustees of the Trust decides matters of general policy and reviews the activities of the Advisor, Distributor and Administrator.The Trust’s officers conduct and supervise its daily business operations. The Investment Advisor Brandes Investment Partners, L.P. (the “Advisor”) has been in business, through various predecessor entities, since 1974.As of September 30, 2007, the Advisor managed approximately $121.7 billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.Charles H. Brandes owns a controlling interest in the Advisor’s general partner, Brandes Investment Partners, L.P.The Advisor’s offices are at 11988 ElCamino Real, Suite 500, San Diego, California, 92130. Subject to the direction and control of the Trustees, the Advisor develops and implements an investment program for each Fund, including determining which securities are bought and sold. The Advisor also provides certain officers for the Trust.For its services, the Core Plus and Enhanced Income Funds will pay the Advisor a fee, accrued daily and paid monthly, at an annualized rate of 0.35% and 0.40%, respectively, of the Fund’s average net assets. A discussion regarding the basis for the Board of Trustees’ approval of the Funds’ investment advisory agreement with the Advisor will be available in the Funds’ semi-annual reports to shareholders for the period ending June 30, 2008. The Advisor has agreed to waive management fees and reimburse operating expenses of the Funds to the extent necessary to ensure that the expenses of each Fund’s Class I, Class E and Class S shares, including repayment of previous waivers, do not exceed following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2008: Core Plus Fund 0.50%, 0.70% and 0.95%, respectively; Enhanced Income Fund – 0.55%, 0.75%, and 1.00%, respectively (each an “Expense Cap”).For this purpose, operating expenses do not include taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation.The Trust has agreed that the amount of any waiver or reimbursement with respect to a Class of shares of a Fund will be repaid by the Fund to the Advisor before the end of the fifth full fiscal year of the Fund after the fiscal year in which the waiver or reimbursement occurred, unless that repayment would cause the aggregate operating expenses of that Class to exceed the Class’ Expense Cap for the fiscal year in which the waived or reimbursed expenses were incurred. Portfolio Managers Each Fund’s investment portfolio is team-managed by investment committees of the Advisor, whose members are senior portfolio management professionals of the firm. Fixed Income Portfolios All investment decisions for the Funds’ fixed income portfolios are the responsibility of the Advisor’s Fixed Income Investment Committee.The members of the Committee are Charles S. Gramling, CFA, David J. Gilson, CFA, and Clifford Schireson. -19- Title Length of Service with the Funds Business Experience During the Past Five Years Clifford Schireson Director – Institutional Services Since 2007 Clifford Schireson Director - Institutional Services Cliff is the director of institutional services.His responsibilities involve developing and servicing relationships with institutional investment consultants and advisors.Cliff is also co-head of the Brandes Fixed Income Group and is a member of the Fixed Income Investment Committee.Before joining Brandes, Cliff was a managing director at an international investment advisor, where he was a senior relationship manager and fixed income product specialist.Previously, he was a portfolio manager at a mezzanine and private equity fund.Prior to that Cliff worked in corporate finance, specializing in private placements of debt and other high yield securities with institutional investors.He earned his AB in economics from Stanford University and his MBA from Harvard Business School.Cliff has 26 years of investment experience. Director – Institutional Services, Brandes Investment Partners 2004 – Present Managing Director, Robeco USA, LLC, 1998 – 2004 Charles Gramling, CFA Director of Fixed Income Since 2007 Charles S. Gramling, CFA Director of Fixed Income Chuck is co-head of the Fixed Income Group and a member of the Fixed Income Investment Committee. Prior to joining Brandes, he was a senior vice president and portfolio manager with an investment management firm, where he primarily managed insurance, reinsurance, and co-mingled fixed income portfolios, and led teams of investment professionals dedicated to monitoring and trading various sectors of the fixed income market. Prior to that, Chuck provided accounting and financial management services to the portfolio companies of a mezzanine finance company. Chuck also has public accounting experience. He earned his BS in accounting from Marquette University and is a member of the Milwaukee Investment Analyst Society. He has 13 years of investment experience. Director of Fixed Income, Brandes Investment Partners 2005 – Present Fixed Income Portfolio Manager, Brandes Investment Partners 1999-2004 David Gilson, CFA Fixed Income Associate Portfolio Manager/Analyst Since 2007 David J. Gilson, CFA Associate Portfolio Manager/Analyst Dave is an associate portfolio manager and analyst for the Brandes Fixed Income Group. He is also a member of the Fixed Income Investment Committee.Prior to joining Brandes, Dave was a consultant to corporations in turnaround situations and was the CFO of a small consumer product business. Previously, he was a bond analyst covering high yield media & telecommunications credits for an investment banking firm. Dave was also an associate fund manager and senior analyst responsible for high yield funds and an equity hedge fund at a financial advisory firm. He earned his BBA from Baylor University and is a member of the Milwaukee Investment Analyst Society. He has 18 years of investment experience. Fixed Income Associate Portfolio Manager/Analyst, Brandes Investment Partners 2002 – Present President, VALUE Restoration, Inc. 2001 - 2002 Chief Financial Officer, James Page Brewing Company 1999-2001 -20- Equity Portfolio All investment decisions for the Enhanced Income Fund’s equity portfolio are the responsibility of the Advisor’s Large Cap Investment Committee.The members of the Committee are Glenn R. Carlson, Brent V. Woods, Amelia Maccoun Morris, W. James Brown, Keith Colestock, and Brent Fredberg. Title Length of Service with the Funds Business Experience During the Past Five Years Glenn Carlson Chief Executive Officer Since 2007 Glenn R. Carlson, CFA Chief Executive Officer Glenn serves as Chief Executive Officer and is a member of the firm’s Executive Committee. As an Executive Committee member, he contributes to strategic decisions and guides the firm toward its vision and objectives. As CEO, he has responsibility for monitoring progress toward plan objectives and managing the firm’s functional areas. He also contributes to the investment process as a member of the Investment Oversight Committee and as a voting member of the Large Cap Investment Committee. Glenn serves as a senior institutional portfolio manager for a limited number of client relationships and oversees the Portfolio Management/Client Services department. Glenn earned his BA from the University of California, San Diego. He is a member of the Financial Analysts Society of San Diego and has 23 years of investment experience. CEO, Brandes Investment Partners 2004-Present Co-CEO, Brandes Investment Partners 2002-2004 Managing Partner, Brandes Investment Partners 1996-2002 Brent Woods Managing Director – Investments Since 2007 Brent V. Woods, CFA Managing Director - Investments Brent is a member of the firm’s Executive Committee, contributing to strategic decisions and guiding the firm toward its vision and objectives. Brent also serves as Managing Director-Investments with responsibility for the securities research efforts of the firm and oversight of the product investment committees. In addition, he is a member of the firm’s Investment Oversight Committee and a voting member of the Large Cap Investment Committee. Prior to joining Brandes, Brent worked as an attorney with a Wall Street law firm, specializing in public and private securities offerings, as well as mergers and acquisitions. Brent earned his AB, Phi Beta Kappa, from Princeton University, a master’s degree in international studies from St. John’s College at Cambridge University, England, and a JD, cum laude, from Harvard Law School. He has 11 years of investment experience. Managing Director – Investments, Brandes Investment Partners 2002- Present Managing Partner, Brandes Investment Partners 1998-2002 -21- Amelia Morris Director – Investments Since 2007 Amelia Maccoun Morris, CFA Director - Investments Amelia is responsible for overseeing and directing equity research activities in the telecommunications, media, and consumer sectors. In addition, Amelia contributes to the investment process as a member of the Investment Oversight Committee and a voting member of the Large Cap Committee. Prior to joining Brandes, Amelia worked in corporate finance, specializing in non-U.S. equity offerings, and as a senior equity analyst with an international investment bank. Amelia holds an MBA from the University of Chicago, and graduated Phi Beta Kappa, cum laude, with a degree in economics from the University of California, Davis. She has 18 years of investment experience. Director-Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners 1998-2004 Jim Brown Director – Investments Since 2007 W. James Brown, CFA Director - Investments Jim is a senior analyst and a voting member of the Large Cap Investment Committee. He also leads the firm’s research efforts in the financial institutions and utilities sectors. Prior to joining Brandes, Jim was a senior vice president with a major national banking organization where he served in various capacities, including senior portfolio manager, regional director of investments, and head of Texas private banking. His prior professional experience includes 10 years as an Air Force pilot and 10 years as an investment consultant with a large Wall Street firm. Jim earned a Bachelor of Science degree from the United States Air Force Academy and an MBA from Harvard Business School. He has 22 years of investment experience. Director Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners1996-2004 Keith Colestock Director – Investments Since 2007 Keith Colestock, CFA Director - Investments Keith is a senior analyst. He also is a voting member of the Large Cap and Mid Cap Investment Committees. Prior to joining Brandes, Keith served as senior equity analyst and director of research for an investment research firm in San Diego. Before that, Keith was an independent demographic consultant to retail real estate developers. He earned his BA in business administration from California State University, Fullerton. He is a current member and past president of the Financial Analysts Society of San Diego. Keith has 16 years of investment experience. Director Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners 2001-2004 Portfolio Manager, Brandes Investment Partners 1995-2001 Brent Fredberg Senior Analyst Since 2007 Brent Fredberg Senior Analyst Brent is a senior research analyst responsible for research in the technology and household durables areas. He is a voting member of the firm’s Large Cap Investment Committee. Prior to joining Brandes, Brent worked for a major U.S. consumer products company as a financial analyst and controller. He earned his MBA with distinction from Northwestern University’s Kellogg Graduate School of Management and his BS in finance, with distinction, from the University of Iowa. Brent is a CPA and CMA, with 12 years of finance and investment experience. Senior Research Analyst, Brandes Investment Partners 2003-Present Analyst, Brandes Investment Partners 1999-2003 -22- The SAI has more information about the Advisor’s management professionals, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Funds. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Administrator”) is the Funds’ administrator.Quasar Distributors, LLC (the “Distributor”), an affiliate of the Administrator, is the Funds’ distributor.Their address is 615 East Michigan Street, Milwaukee, Wisconsin 53202. State Street Bank and Trust Company is the Custodian of the Funds’ assets and employs foreign sub-custodians to provide custody of the Fund’s foreign assets.State Street Bank and Trust Company is also the Funds’ Transfer and Dividend Disbursing Agent.Its address is 200 Clarendon Street, 16th Floor, Boston, Massachusetts 02116. The SAI has more information about the Advisor and the Funds’ other service providers. SHAREHOLDER INFORMATION Pricing of Fund Shares The price of each Fund’s shares is based on its per share net asset value (“NAV”).The NAV of each Class of shares is calculated by adding the total value of the Fund’s investments and other assets attributable to that Class, subtracting the Fund’s liabilities attributable to that Class, and dividing the result by the number of outstanding shares of the Class: NAV Total Assets-Liabilities Number of Shares Outstanding Each Fund values its investments at their market value.Securities and other assets for which market prices are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Each Fund calculates its NAV for each Class once daily, each day the New York Stock Exchange is open for trading, as of approximately 4:00 p.m. New York time, the normal close of regular trading.The Funds may invest in securities that are primarily traded in foreign markets which may be open for trading on weekends and other days when the Funds do not price their shares.As a result, a Fund’s NAV may change on days when you will not be able to purchase or redeem Fund shares. Purchasing and Adding to Your Shares The Funds have three Classes of shares – Class I, Class E and Class S shares.Class S shares are not currently being sold. Who May Invest in the Funds The Funds sell shares only to certain institutional investors.Except as indicated below, individual investors may not purchase shares, either directly or through brokerage accounts. -23- Institutions which may invest in the Funds include qualified retirement and deferred compensation plans and trusts used to fund those plans, (including but not limited to those defined in section 401(a), 403(b), or 457 of the Internal Revenue Code (the “Code”)), “rabbi trusts,” foundations, endowments, corporations and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor.Others who may invest in the Funds include Trustees of the Trust, officers and employees of the Advisor, the Administrator and the Distributor, and their immediate family members, and certain other persons determined from time to time by the Distributor (including investment advisors or financial planners or their clients who may clear transactions through a broker-dealer, bank or trust company which maintains an omnibus account with the Funds’ Transfer Agent).If you purchase or redeem shares through a trust department, broker, dealer, agent, financial planner, financial services firm or investment advisor, you may pay an additional service or transaction fee to that institution. Anti-Money Laundering Please note that in compliance with the USA Patriot Act of 2001, the Funds’ Transfer Agent will verify certain information on your account application as part of the Fund’s anti-money laundering program.As requested on the application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.If you do not supply the necessary information, the Funds’ Transfer Agent may not be able to open your account.Please contact the Funds’ Transfer Agent at (617) 937-1945 if you need additional assistance when completing your application.If the Funds’ Transfer Agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Trust reserves the right to close your account or take any other action it deems reasonable or required by law. -24- Price of Shares Each Fund sells shares of each Class without a sales charge at the NAV of the Class which is next computed (1) after your selected dealer or other authorized intermediary receives the order which is promptly transmitted to the Fund; or (2) after the Fund’s Transfer Agent receives your order directly in proper form (which generally means a completed Account Application together with a negotiable check in U.S. dollars or a wire transfer of funds).You may pay a fee if you buy Fund shares through a broker or agent. Minimum Initial Investment The minimum initial investment in each Class of a Fund is generally $5 million.There is no minimum subsequent investment.The Distributor may waive the minimum investment for financial intermediaries and other institutions making continuing investments in a Fund on behalf of underlying investors and from time to time for other investors, including retirement plans and employees of the Advisor. Purchases through a Securities Dealer You may purchase shares of the Funds through a securities dealer which has an agreement with the Distributor (a “selected dealer”).Selected dealers are authorized to designate other intermediaries to accept purchase and redemption orders on the Funds’ behalf.Each Fund will price your order for shares of each Class at the NAV of the Class next computed after it is accepted by an authorized dealer or the dealer’s authorized designee.The Trust and the Distributor reserve the right to cancel an order for which payment is not received from a selected dealer by the third business day following the order.A selected dealer may impose postage and handling charges on your order. Purchases through the Transfer Agent To purchase shares of the Funds directly from the Fund’s Transfer Agent, complete the Account Application (available from the Funds’ Transfer Agent or a selected dealer) and mail it to the Transfer Agent at the address shown on the Application.You may pay by a check with the Application, or by a wire transfer of funds as described below.You can make additional investments by wire or by mailing a check, together with the investment form from a recent account statement. Payment by Wire To pay for an initial investment in a Fund by wire, call the Fund’s Transfer Agent at (617) 937-1945 between the hours of 9:00 a.m. and 4:00 p.m., Eastern time, on a day when the New York Stock Exchange is open for trading for an account number.The Funds’ Transfer Agent will want to know your name, address, tax identification number, amount being wired and wiring bank.You can then instruct the wiring bank to transfer funds by wire to: State Street Bank and Trust Company, ABA #011 000 028, DDA #00323840, for credit to [name of Fund], [name of Class] for further credit to [your name and account number]. -25- Make sure that the wiring bank includes the name of the Fund, the Class and the account number with the wire.If the Funds’ Transfer Agent receives your funds before the Funds’ net asset value is calculated, your funds will be invested on that day at the NAV next calculated; otherwise, they will be invested on the next business day at the NAV next calculated. You should write your new account number on the Account Application and mail the Application promptly to the Funds’ Transfer Agent. To make an additional purchase by wire, call the Funds’ Transfer Agent at (617) 937-1945 before the wire is sent.Otherwise, your purchase may be delayed indefinitely.Wire funds to the Funds’ Transfer Agent, care of State Street Bank and Trust Company, as described above, including the name of the Fund and your account number with the wire. Retirement Plan Participants Individual participants in qualified retirement plans should purchase shares of the Funds through their plan sponsor or administrator, which is responsible for transmitting orders.The procedures for investing in the Funds depend on the provisions of the plan and any arrangements that the plan sponsor may have made for special processing services. Automatic Reinvestment Each Fund reinvests dividends and capital gain distributions on your shares of the Fund without any sales charge in additional shares of the same Class of the Fund unless you indicate otherwise on the Account Application.You may elect to have dividends or capital gain distributions paid in cash on your Application or by written request to the Funds’ transfer agent. Other The Funds’ Transfer Agent credits shares to your account or the account maintained on your behalf by your plan sponsor, broker-dealer, or other financial intermediary, and does not issue stock certificates.The Trust and the Distributor each reserve the right to reject any purchase order or suspend or modify the offering of each Fund’s shares. Exchanging Your Shares You may exchange your shares of any Class of either Fund for shares of the same Class of the other Fund.Such exchange will be treated as a sale of shares and may be subject to federal income tax. Selling Your Shares How to Redeem Shares Your shares may be redeemed only by instructions from the registered owner of your shareholder account.If you are a participant in a retirement or other plan, direct your redemption requests to the plan sponsor or administrator, which may have special procedures for processing such requests and is responsible for forwarding requests to the Funds’ Transfer Agent. You may redeem shares of either Class by contacting your selected dealer or authorized intermediary.The selected dealer can arrange for the repurchase of the shares through the Funds’ distributor at the NAV of the Class next determined after the selected dealer receives your instructions.The dealer may charge you for this service.If your shares are held in a dealer’s “street name,” you must redeem them through the dealer. -26- You may also redeem shares by mailing instructions to the Funds’ Transfer Agent, State Street Bank and Trust Company, P.O. Box 642, Boston, Massachusetts 02117-9818, or by delivering instructions to the Funds’ Transfer Agent at 200 Clarendon Street, 16th Floor, Boston, Massachusetts 02116.The instructions must specify the name of the Fund, the Class of shares to be redeemed, the number of shares or dollar amount to be redeemed and your name and account number.A corporation, partnership, trust or fiduciary redeeming shares must submit written evidence of authority acceptable to the Funds’
